DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 24-47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Archbold (US 7031998), in view of Loya (US 2002/0035506).
With respect to claims 24, 32 and 40, Archbold discloses a computer system configured to correct errors in automatic speech recognition (ASR) transcripts (abstract), the computer system comprising: 
at least one server computer system comprising a server memory storing a media file (column 5 lines 56-58); 
a server network interface (column 5 lines 56-58); and 
at least one server processor coupled to the server memory and the server network interface (column 5 lines 56-58), 
create a job record (column 19 lines 33 – 39); 
associate the job record with the ASR transcript (column 6 lines 34 – 44);
serve a user interface to one or more remote computer systems via the server network interface, the user interface comprising elements descriptive of the job record and being configured to receive input specifying an identifier of a user (column 9 line 63 – column 10 line 11 and claim 4), and 
receive input selecting the job record (column 9 line 63 – column 10 line 11 and claim 4); 
receive, from the user interface via the server network interface, information comprising an association between the job record and the identifier of the user of the user interface (column 9 line 63 – column 10 line 11 and claim 4); and 
associate, in response to receiving the information, the job record with the identifier of the user (column 9 line 63 – column 10 line 11 and claim 4).
Archbold does not explicitly disclose the feature to determine a difficulty of correcting an ASR transcript generated from the media file.
However, Loya teaches the feature to determine a difficulty of the job (abstract and paragraph [0078]).
Therefore, it would have been obvious for one of ordinary skill in the art to have modified the invention of Archbold to include the feature to determine a difficulty of the job, as taught by Loya in order to automate the correction management.  
With respect to claims 25, 33 and 41 Archbold further discloses a feature, wherein the at least one server processor is further configured to determine whether the user is permitted to edit a synchronized draft transcript based on the ASR transcript (column 9 line 63 – column 10 line 11 and claim 4).
With respect to claims 26, 34 and 42 Archbold further discloses a feature, wherein the user interface further comprises one or more elements to provide a preview of the media file (column 9 line 63 – column 10 line 11 and claim 4).
With respect to claims 27, 35 and 43 Archbold further discloses a feature wherein the preview comprises content stored in the media file and a synchronized draft transcript based on the ASR transcript (column 9 line 63 – column 10 line 11 and claim 4).
With respect to claims 28, 36 and 44 Loya further discloses a feature, wherein the user interface further comprises one or more elements descriptive of one or more of a pay rate associated with the job record and a deadline associated with the job record (abstract and paragraph [0078]).
	With respect to claims 29, 37 and 45 Loya further discloses a feature wherein the at least one server processor is further configured to determine the pay rate using the difficulty and the deadline (abstract and paragraph [0078]).
	With respect to claims 30, 38 and 46 Archbold further discloses a feature, wherein the user interface further comprises one or more elements to edit a synchronized draft transcript based on the ASR transcript (column 9 line 63 – column 10 line 11 and claim 4).
	With respect to claims 31, 39 and 47 Archbold further discloses a feature, wherein the at least one server processor is further configured to receive an indication of progress of editing the synchronized draft transcript via the server network interface (column 9 line 63 – column 10 line 11 and claim 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687